










Exhibit 10(iii)(A).10-2







               SALARY CONTINUATION AGREEMENT







THIS AGREEMENT made and entered into effective as of the 31st day of January,
2006 ("Effective Date") between INSURERS ADMINISTRATIVE CORPORATION (lAC), an
Arizona corporation with its principal office located in the State of Arizona
(hereinafter referred to as the "Employer"), and Independence Holding Company, a
Delaware corporation (“IHC”), and Scott M. Wood, an individual residing in the
State of Arizona (hereinafter referred to as the "Employee").




WHEREAS the Employee is a key executive and, effective as of the date hereof,
will be employed in the capacity of President and Chief Executive Officer of
IAC;




WHEREAS the Employer desires to retain the valuable services and business
counsel of the Employee and to induce the Employee to remain in such executive
capacity with the Employer; and




NOW, THEREFORE, the parties agree as follows:




1.

PERFORMANCE OF DUTIES.




1.1

Prior to age 65, Employee shall faithfully perform such duties as may be
assigned to him by the Board of Directors of IAC to the best of his abilities
and in conformity with the directions of the Board.  Employee will devote to the
performance of those duties all such time and attention as they may reasonably
require and will not, while thus employed, become associated with or engage in
or render services (other than to affiliates of IAC) to any other organization
competitive with that of IAC.




1.2

If the Employee voluntarily leaves the service of the Corporation before the
third anniversary of the date hereof, if the Employee is discharged for “cause,”
or if Employee violates the terms of the Non-Competition Agreement contained in
paragraph 5 hereof, then all compensation to be paid hereunder, to the Employee
or others, or the remainder thereof, as the case may be, shall be forfeited. The
parties agree that nothing herein is intended to create any vested interest in
the Employee.




1.3

For purpose of this Agreement, "Cause" means:




a)

the conviction of Employee of a felony;

b)

the repeated failure of Employee to comply with the material terms and
conditions of Employee's employment;

c)

the violation by Employee of the terms of the Non-Competition Agreement
contained in Paragraph 5 of this Agreement;




2.

EMPLOYEE COOPERATION/POST-RETIREMENT CONSULTATION




2.1

The Employee agrees to cooperate with the Employer in implementing this
Agreement and the plan contemplated by this Agreement and agrees to answer any
questions submitted by the Employer (or any person designated by the Employer
for such purposes) regarding his or her finances, health, background or any
matter related thereto, in a truthful and accurate manner. In the event that any
material misrepresentation is made by the Employee in connection therewith, no
benefit under this Agreement shall be payable.




2.2

The Employee shall render to the Employer, through the remainder of Employee’s
lifetime following retirement, such services of an advisory or consultative
nature as





1










the Board of Directors may request.  The above-described salary continuation
benefits shall not be affected by Employee’s physical or mental impairment and
inability to provide such advisory or consultative services.







3.

SALARY CONTINUATION




Subject to the other terms hereof, upon the Employee reaching the age of 65
(hereinafter referred to as the "Retirement Date"), the Employer shall pay
Employee monthly payments of $25,000 per month for a period of ten years.  Such
payments shall be considered as compensation and the Employer shall withhold all
taxes and other amounts, which it is legally required to withhold such payments.




4.

DEATH BENEFITS




4.1

If the Employee dies before reaching the age of 75, his designated beneficiary
will continue to receive either such remaining monthly payments contemplated by
Paragraph 3 hereof from the first day of the month immediately following the
date of death for the balance of the ten year period (or for the full ten years
if the Employee dies prior to age 65) or, alternatively, a lump sum payment in
the amount equal to the then present value of the remaining monthly payments for
the balance of the ten year period or for the full ten years, as the case may
be,  The discount rate for purpose of calculating present value shall be the
interest coupon rate of 5-year Treasury Notes issued by the United States
Department of Treasury effective on the day a notice of election in a lump sum
payment is received by the Employer.




4.2

Such payments shall be made by the Employer to the beneficiary(ies) designated
by the Employee (hereinafter call "Beneficiary," whether singular or plural) in
Schedule "A" attached hereto and made a part hereof. The Employee shall have the
right to change the Beneficiary by presenting a written amendment of said
Schedule "A" to the Employer.




4.3

If one more Beneficiaries begins receipt of death benefit payments, but dies
prior to receiving all payments due hereunder, the balance of the payments shall
be made to the personal representative of the estate of such Beneficiaries.




5.

NON-COMPETITION AGREEMENT




The Employee shall not from and after the date hereof (including the time during
which any benefits are being paid), engage, directly or indirectly, in any
business which may reasonably be deemed competitive with any business carried on
by the Employer, without the prior written consent of the Employer. Such
restriction shall apply to activity by the Employee in his capacity as
individual or as employee, agent, principal, associate, owner, part owner,
consultant or contractor of, or for any entity. If the Employee shall contract
to be compensated for services rendered to any person or entity which may be
reasonably deemed to be engaged in any business competitive with the Employer
without the prior written consent of the Employer, it shall be deemed that the
Employee shall have violated the non-competition provisions of this Agreement,
regardless of whether any evidence may be produced that the Employee has engaged
in specifically competitive activity.




6.

CLAIMS PROCEDURE




The following procedure shall govern claims for benefits under this Agreement by
the Employee or his/her Beneficiary.  For purposes of the plan established by
this Agreement, the Claims Manager shall be the Board of Directors of IAC or a
designated committee thereof.




6.1

The Employee or his/her Beneficiary shall make a claim for benefits by giving
written





2










notice of such claim to the Claims Manager, who shall promptly file the
appropriate claim information with the insurer, if the claim arises as a result
of Employee's death.




6.2

If for any reason a claim for benefits is denied in whole or part, written
notice of such decision shall be furnished to the claimant within ninety (90)
days after receipt of the claim by the Claims Manager. Such notice shall provide
the following information:




1.

The specified reason or reasons for the denial;

2.

Specific reference to pertinent plan and/or Agreement provisions on

which the denial is based;

3.

A description of any additional material or information the Claims Manager may
deem necessary, and an explanation of why such material or information is
necessary; and

4.

An explanation of the applicable Review Procedure under the plan and/or this
Agreement, as described below.




6.3

If notice of the claim denial is not furnished within ninety (90) days, the
claim shall be deemed denied and the claimant shall proceed to the Review
Procedure described below.




6.4

This procedure is established to provide the claimant a reasonable opportunity
to appeal a denied claim and obtain a full and fair review.




6.5

Upon denial of a claim, the claimant of his/her duly-authorized representative
may:




1. Request a review upon written application to the Claims Manager;

2. Review pertinent documents; and

3. Submit issues and comments in writing.




6.6

A request for review must be made in writing by the claimant or his/her duly
authorized representative within sixty (60) days after receipt by the claimant
of written notification of denial of a claim.




6.7

A decision on review of a denied claim shall be made promptly by the Claims
Manager.  Ordinarily, this will be within sixty (60) days after the Claims
Manager's receipt of a request for review. Special circumstances may require an
extension of the time for processing, in which case a decision shall be rendered
as soon as possible, but not later than ninety (90) days after receipt of a
request for review. The Claims Manager, in its discretion, may conduct a hearing
on the denied claim.




6.8

The decision on review shall be in writing and shall include specific reasons
for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to the pertinent plan and/or Agreement
provisions on which the decision is based.




7.

[Reserved]




8.

[Reserved]




9.

PLAN MANAGEMENT




9.1

For purposes of the Employee Retirement Income Security Act of 1974 (ERISA) the
Employer will be the Named Fiduciary and Plan Administrator of the plan for
which this Agreement is hereby designated the written plan instrument.  The
Employer may authorize a person or group of persons to fulfill the
responsibilities of the Employer as Plan Administrator.




9.2

The named Fiduciary and/or the Plan Administrator may employ others to render





3










advice with regard to its responsibilities under this plan.




9.3

The Named Fiduciary may delegate fiduciary responsibilities to others and may
exercise any other powers necessary for the discharge of its duties to the
extent that the exercise of such powers does not conflict with the Employee
Retirement Income Security Act of 1974 (ERISA).




10.

NATURE OF EMPLOYER'S OBLIGATIONS




The Employer's obligations under this Agreement shall be unfunded and unsecured.
 The Employer shall not be obligated under any circumstances to fund its
financial obligations under this Agreement. Any assets which the Employer may
acquire to help cover its financial liabilities are, and shall remain, general
assets of the Employer, subject to the claims of its creditors.  The Employer
does not grant, nor does the plan created by this Agreement grant, nor does the
Employee receive, a beneficial ownership interest in any asset of the Employer,
including any life insurance policy on the Employee's life. All rights of
ownership in any such assets are and remain the Employer’s.




11.

NATURE OF EMPLOYEE'S RIGHTS




The rights of the Employee or any Beneficiary of the Employee shall be solely
those of an unsecured creditor of the Employer. If the Employer shall purchase
an insurance policy or any other asset in connection with the liabilities
assumed by it hereunder, such policy or other asset shall not be deemed to be
held under any trust for the benefit of the Employee or his/her Beneficiary or
to be collateral security for the performance of the obligations of the
Employer, but shall be, and remain a general, unpledged, unrestricted asset of
the Employer.




11.1

The rights of the Employee, and his/her Beneficiary, or any person claiming
through the Employee under this Agreement, shall be solely those of an unsecured
general creditor of the Employer. The Employee, the Beneficiary of the Employee,
or any other person claiming through the Employee, shall have the right to
receive benefits specified under this Agreement only from the general assets of
the Employer, and shall have no right to look to any specific or special
property separate from the Employer to satisfy a claim for payments hereunder.




11.2

The Employee agrees that neither he, his Beneficiaries nor any person claiming
through the Employee shall have any rights or beneficial ownership interest in
any asset (including any life insurance policy on the Employee's life) that the
Employer may acquire or use to help support its financial obligations under this
Agreement.  Any such asset used or acquired by the Employer in connection with
any liabilities it has assumed under this Agreement shall not be deemed to be
held under any trust for the benefit of the Employee or his/her Beneficiary.
 Nor shall any such asset be considered security for the performance of the
obligations of the Employer. Any such asset shall remain a general, unpledged,
and unrestricted asset of the Employer.  Employer may at any time transfer,
terminate, cancel or allow to lapse any life insurance policy it acquires on the
Employee's life and Employee shall have no right to acquire any interest in such
policy upon the termination of this Agreement and/or Employee's employment with
Employer.







12.

EMPLOYMENT RIGHTS




This Agreement is not a contract of employment between the Employer and the
Employee and it creates no right in the Employee to continue in the Employer's
employ.  This Agreement creates no rights in the Employee and no obligations on
the part of the Employer except as set forth in this Agreement.  This Agreement
does not restrict the right of the Employer to terminate the employment of the
Employee, and does not restrict the right of the Employee to terminate his/her
employment.





4













13.

INDEPENDENCE OF BENEFITS




The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, bonus,
retirement benefit or otherwise, payable under any other arrangements which now
exist or may hereafter exist between the Employer and the Employee.




14.

LEAVE OF ABSENCE




The Employer may, in its sole discretion, permit the Employee to take a leave of
absence. During such leave, the Employee will still be considered to be in the
continuous employment of the Employer for the purposes of this Agreement.




15.

GUARANTY




IHC shall guaranty all amounts due hereunder to the extent not paid by IAC.




16.

ASSIGNABILITY




Neither the Employee, his/her Beneficiary, nor any person claiming through the
Employee, shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the benefits   payable hereunder, nor shall such benefits be subject to seizure
for the payment of debts, judgment, alimony or separate or maintenance owed by
the Employee, his/her Beneficiary, or any person claiming through the Employee,
or be transferable by operation of law in the event of bankruptcy, insolvency,
or otherwise.  Any attempted assignment, anticipation, hypothecation, transfer,
or disposal of the benefits hereunder shall be void.




17.

AMENDMENT

During the term of this Agreement, this Agreement may be amended or revoked at
any time, in whole or in part, by the mutual written agreement of the parties
hereto. Employer reserves the right to amend the plan pursuant to which this
Agreement is made from time to time, in its discretion, provided that no such
amendment to the plan shall have the effect of materially changing the rights of
the Employee under this Agreement without the Employee's written consent.




18.

CONSTRUCTION




Whenever the context so indicates, the masculine shall include the neuter and
the feminine, the feminine shall include the neuter and the masculine, and the
neuter shall include the masculine and the feminine. Whenever the context herein
so indicates, the singular shall include the plural and the plural shall include
the singular. Unless the context otherwise indicates, the terms "hereto,"
"hereof," "herein," and "hereunder" refer to this Agreement as a whole and not
to any particular provision of this Agreement.  Captions and headings are for
convenience of reference only, and shall not be the subject of any construction
or interpretation under this Agreement.




19.

STATUTORY PROVISIONS




Any statutory or regulatory reference herein shall be deemed to include a
reference to all statutory or regulatory revisions and amendments thereto.




20.

INUREMENT




Subject to the restrictions against transfer or assignment herein contained, the
provisions of this Agreement shall inure to the benefit of and shall be binding
on the assigns, successors in interest, personal representatives, guardians,
attorneys-in-fact, estates, heirs, designated





5










beneficiaries and legatees of each of the parties hereto. The rights and
benefits set forth in this Agreement are for the sole and exclusive benefit of
such persons and of the parties hereto, and may be relied upon only by them.




21.

EXHIBITS




Any and all exhibits, schedules and appendices attached hereto which are
referred to herein are an integral part hereof and are hereby incorporated into
and made a part of this Agreement for all purposes.




22.

ENTIRE AGREEMENT




This Agreement contains the entire understanding among the parties hereto
concerning the subject matter contained herein. There are no representations,
agreements, arrangements, or understandings, oral or otherwise, among the
parties hereto relating to the subject matter of this Agreement that have not
been fully expressed herein.




23.

VENUE




Venue for any action, proceeding, counterclaim. cross-claim or other litigation
arising under this Agreement shall be in Maricopa County, ARIZONA.




24.

NO JURY TRIAL




All parties hereto knowingly, voluntarily and intentionally waive any right
which they may have to a trial by jury in respect to any litigation, whether
arising in law or in equity, under this Agreement or the subject matter hereof.
 No such litigation may be consolidated or in any way combined with any other
action in which a jury trial has not been waived.




25.

LITIGATION COSTS




In connection with any litigation arising out of this Agreement, the prevailing
party shall be entitled to recover all costs incurred, including court costs and
reasonable attorneys' fees. The term, "attorneys' fees" is to include charges
for any work done by staff members or outside agents or contractors under the
supervision of the prevailing party's attorney.




26.

GOVERNING LAW




This Agreement has been executed in and shall be governed by the laws of the
State of Arizona.





6













IN WITNESS WHEREOF. the parties hereto have executed this Agreement as of the
day and year first above written.







Insurers Administrative Corporation







By: /s/ Christy H. Wood

/s/ Scott M. Wood




Title: VP, Administration

Scott A. Wood










Social Security No. xxx-xx-xxxx










Independence Holding Company







By: /s/ David T. Kettig




Title: SVP








7



















SCHEDULE A










DESIGNATION OF BENEFICIARY




I, Scott M. Wood, hereby direct the Employer to reflect in its records that Amy
Wood is the Beneficiary of any benefits payable after my death under this
Agreement and that it make payments to such Beneficiary as provided under the
terms of this Agreement. The above is to remain the Beneficiary until such time
as the Employer receives a new “Designation of Beneficiary" form, properly
completed and executed.













1/31/06

 /s/ Scott M. Wood

DATE

EMPLOYEE




­





The spouse of the Employee hereby consents to the above beneficiary designation.













1/31/06

/s/ Amy Wood

DATE

SPOUSE








8










EMPLOYEE ACKNOWLEDGEMENT










I, Scott M. Wood, understand that the obligations of the Salary Continuation
Agreement established for me on January 23, 1998, by my Employer, INSURERS
ADMINISTRATIVE CORPORATION, is not secured in any way and that my only rights to
the benefits promised are as a general creditor without security or collateral
of any kind.




I understand that my Employer is not obligated in any way to acquire a life
insurance policy or any other asset to cover its obligations to me under the
Agreement.




I understand that if my Employer should purchase a life insurance policy to
cover its obligation to me, the policy will be the sole property of my Employer
and neither I nor my heirs nor my beneficiaries will have any rights in it
either before or after retirement or upon any other event such as death. This
will be the case even if I cooperate in the application for the policy, whether
by answering questions, signing a written application, submitting to medical
exams, or otherwise.




I acknowledge that my Employer has in no way represented to me that assets to
provide my benefits under the Agreement are set aside in any special fund,
secured, collateralized, or made safe from creditors in any way.




My Employer has, in fact, plainly informed me that assets to provide my benefits
are NOT set aside in a special fund, secured, collateralized or made safe from
its creditors in any way.










/s/ Scott M. Wood

1/31/06




Employee's Signature

Date














9


